Title: To George Washington from William Hunter, 15 February 1766
From: Hunter, William
To: Washington, George

 

Sir
London 15 Feby 1766

Among the Gentlemen that honour me with their Regard on your River I shall be happy in your Condescension, and as I have the Privilege of not being entirely unknown I take the Liberty of recommending Capt. Robinson to your Favour—His Ship Charming Sally is at your Command for Freight, and if you dignify, in some Share of the Address, my name, I shall have no doubt of rendering a satisfactory Accot as the Price is now good & I give my Freinds all the Advantages of the ready money Duties. I have the honour to be with due Respect Dr Sir Your most Obedt Servt

Will. Hunter

